             Case 1:21-mc-00442-KPF Document 5 Filed 05/12/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    IN RE APPLICATION OF MAKHPAL
    KARIBZHANOVA FOR JUDICIAL                                              Case No. 21-mc-00442
    ASSISTANCE PURSUANT TO 28 U.S.C. §                                     ECF Case
    1782


             DECLARATION OF JOHN W. MOSCOW IN SUPPORT OF APPLICATION
                 FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

        JOHN W. MOSCOW declares under penalty of perjury the following:

        1.       I am an attorney licensed to practice law in the State of New York and am senior

counsel in the law firm Lewis Baach Kaufmann Middlemiss PLLC (“LBKM”). LBKM is counsel

to petitioner Makhpal Karibzhanova (“Makhpal”).

        2.       I make this declaration in support of Makhpal’s Application for Judicial Assistance

Pursuant to 28 U.S.C. § 1782 (the “Application”), and make this assertion based on public and

non-public documents I have reviewed and conversations with investigators and eyewitnesses to

the transactions described in the Application. I rely on the investigation and analysis conducted

by attorneys at LBKM, with other skilled legal and financial professionals retained to consult in

this matter.

        3.       I have supervised and led investigations involving major economic crimes,

including money laundering, from 1984 as Deputy Chief of the Frauds Bureau into 2005 as chief

of the international economic crime unit at the New York County District Attorney’s Office.1

Some of the cases were immense, involving economic transactions around the world. I learned to

rely on the investigators, the accountants, and my colleagues to master the intricacies of


1
 I served as an Assistant District Attorney in the New York County District Attorney’s office under Frank S. Hogan
and Robert Morgenthau from 1972 into 2005.
             Case 1:21-mc-00442-KPF Document 5 Filed 05/12/21 Page 2 of 7




transactions we were investigating. Among the cases we made were the prosecution of the Bank

of Credit and Commerce International, the prosecution and closing of a number of securities firms

for fraud, Ponzi schemes, the involvement of major banks in the Enron disaster, and the

prosecution of a number of corrupt officers of Tyco, including Dennis Kozlowski. I am working

today with a number of colleagues from the District Attorney’s Office who assisted me in these

and other matters.

        4.        The information contained in this declaration has been gathered from documents,

witness-related incidents, and skilled analysis of substantial economic transactions in Central Asia,

Europe, and New York. I am also working with internationally renowned investigators, some of

whom I have worked with for more than 20 years, and whose skill and accuracy in the discovery

and tracing of assets is of the highest caliber.

        5.        In my private practice, I specialize in cases involving complex economic

transactions, money laundering, and fiduciary duties. I believe that all information contained

herein is true.

                                   FACTUAL BACKGROUND

                                        The Kazakh Action

        6.        The Application is brought in support of the action for the equitable division of

marital assets filed in the court of first instance of Kazakhstan on May 10, 2021. The basis for and

details of which are set forth in the accompanying Affidavits of Makhpal Karibzhanova and

Yevgeny Tikhonov.

        7.        Since 2019, I and LBKM have represented Makhpal in connection with her efforts

to obtain an equitable division of the assets acquired during her marriage to Aidan Karibzhanov

(“Aidan”). In addition to providing legal advice, LBKM has worked to locate and trace Aidan’s



                                                   2
             Case 1:21-mc-00442-KPF Document 5 Filed 05/12/21 Page 3 of 7




assets around the world. LBKM has engaged other counsel, investigators, and analysts to assist in

these efforts.

        8.       The investigation has established that the assets acquired during the marriage were,

and continue to be, held in the name or control of Aidan directly or through business associates

and entities acting on his behalf.

        9.       Yevgeny Tikhonov is Makhpal’s attorney in Kazakhstan. I have been advised by

Mr. Tikhonov that Kazakh law provides for the equitable division of marital assets and that the

statute of limitations on an action seeking equitable distribution is three years. Mr. Tikhonov filed

an action for equitable division in Kazakhstan on May 10, 2021.

        10.      Between March 23 and April 8, 2021, LBKM served preservation letters on several

of Aidan’s close business associates in the United States and abroad in anticipation of litigation.

        11.      In early April, Makhpal received a call from the Kazakh lawyer then representing

her relaying that a senior partner of the lawyer’s firm received a call from Michael Sauer

threatening to shut the firm out of doing any business in Kazakhstan if they continued representing

Makhpal.      The lawyers from the firm believed the threat credible and withdrew from the

representation. I have been informed by Makhpal that Michael Sauer is one of Aidan’s close

business associates and I have reviewed a number of websites listing him as Chairman of Visor

Capital, an investment company closely associated with Aidan. My investigation of this case

strongly suggests that Aidan holds enough power in Kazakhstan to make good on this threat.

                                     The Financial Assets at Stake

        12.      Forbes Magazine lists Aidan as the 26th richest businessman in Kazakhstan and the

14th most influential businessman in Kazakhstan and estimates his wealth in a range from $201




                                                  3
              Case 1:21-mc-00442-KPF Document 5 Filed 05/12/21 Page 4 of 7




million to $313 million.2 The Forbes article notes many aspects of Aidan’s wealth: founder of

Visor International, partner with China Power in a Kazakh wind farm, shareholder in Tengiz

Service LLP (an oil transport service provider) held through Waterford International Holdings,

and shareholder in a Virgin Islands-registered IT company held through Visor Investments. While

this is an impressive list of assets, I am primarily struck by his many other financial interests that

are not mentioned. These absences, along with the rest of the investigation, lead me to conclude

that Forbes has woefully undervalued Aidan’s net worth.

           13.      Together with international asset investigators, LBKM has spent more than a year

tracing Aidan’s substantial wealth around the globe. The results of these efforts, as set forth in the

Memorandum of Law in Support of the Application, indicate that Aidan’s true wealth is much

greater than the published estimates noted above. My current estimate is between $1 billion and

$2 billion.

           14.      The legal structure of assets in Aidan’s control, as I have seen in many years

investigating these types of matters, is commensurate with purposefully obfuscated transactions

and ownership structures designed to hinder efforts to uncover the identity of the true beneficial

owner. These structures make locating all marital assets difficult but not impossible. In my

experience, these transactions can be unraveled and true ownership revealed through the discovery

of the financial and corporate records and testimony of the sort set forth in the Application.

           15.      The investigation has established that Aidan was active in highly lucrative

privatization deals in several countries, including telecoms, gas, and mineral rights. Privatization

deals, as those uncovered involving Aidan, are structured such that political leadership permits




2
    https://forbes.kz/ranking/object/59

                                                    4
          Case 1:21-mc-00442-KPF Document 5 Filed 05/12/21 Page 5 of 7




favored individuals to acquire title to state assets at a massive discount to market value, allowing

them to realize outsized profits.

       16.     The investigation has established that Aidan has financial ties to the investment

fund Verno Capital Group Limited (“Verno Capital”). Verno Capital maintains an office in New

York. Aidan is personally named as the director on Verno Capital’s Form D, Notices of Exempt

Offerings, filed with the SEC from as early as 2012. The scope and value of Verno’s holdings

were reflected in a deal announced one year ago that closed on April 29, 2021, involving the $415

million sale of the majority ownership interest in the Almaty International Airport by a Verno-

affiliated company, Venus Airport Investments B.V. of Netherlands, to a French-Turkish

consortium, TAV Airports.3

       17.     The investigation has established that Aidan is the majority owner of funds invested

in Paladigm Group (“Paladigm”). Paladigm Group includes a number of subsidiaries, but the two

main companies appear to be Paladigm Capital PTE LTD (“Paladigm Capital”) — an active asset

and wealth management fund based in Singapore — and its 100% shareholder Paladigm Holdings

PTE LTD (“Paladigm Holdings”). Paladigm manages two investment funds, Paladigm Atlas

(“Atlas Fund”) and Paladigm Ventures Fund 1L Ptd Ltd. (“Ventures Fund”), which both maintain

ties to the United States. Atlas Fund invests in publicly traded U.S. Treasury bonds and companies.

Ventures Fund advertises that it invests in “the biggest U.S. tech companies” and U.S. “unicorns.”

In 2018, Ventures Fund invested in the publicly-traded U.S. company Lyft, Inc.

       18.     The investigation has established Aidan’s financial connection to the privatization

of mineral rights owned by Kaz Minerals, including copper, silver, zinc, and gold in eastern

Kazakhstan and elsewhere. Kaz Minerals is listed on the London and Kazakh stock exchanges,


3
 https://www.marketscreener.com/quote/stock/AEROPORTS-DE-PARIS-17304/news/Aeroports-de-Paris-nbsp-
Groupe-ADP-announces-the-completion-by-TAV-Airports-of-the-full-ownership-33112034/

                                                 5
          Case 1:21-mc-00442-KPF Document 5 Filed 05/12/21 Page 6 of 7




and traded in the United States through American Depositary Receipts registered with the SEC by

JP Morgan Chase Bank NA. Aidan was involved in the privatization of the Koksay copper mines

and the East Akshor oil fields, both highly lucrative deals. The assets were transferred through

nominees and strawmen.

       19.    The investigation has established Aidan’s beneficial ownership of the Visor Group

d/b/a TOO Visor Holding through offshore holding structures and nominees. Visor Group

conducts business all over the world including Kazakhstan, the Kyrgyz Republic, United

Kingdom, Russia, Cayman Islands, and British Virgin Islands. Visor Group began when Aidan

established AO Visor Investment Solutions and began acquiring assets and companies and

eventually secured a Kazakh banking license.

       20.    On August 30, 2017, Aidan filed an affidavit in the Family Court of the State of

New York in New York County affirming that he had an address in New York at 240 Riverside

Boulevard, 17C. On November 20, 2018, Aidan filed an affidavit the Supreme Court of the State

of New York in the County of New York affirming that he funded the purchase of an apartment at

212 Fifth Avenue, Apartment 3B, on behalf of an LLC co-owned by his daughters, where Makhpal

currently lives. Records confirm that the formation of the LLC and the purchase of the apartment

were brokered by New York-licensed attorney and real estate broker Edward Mermelstein and his

associates.

       21.    The investigation has established that, during the course of Aidan and Makhpal’s

marriage, Aidan maintained an American Express Black Card with which he paid expenses. Aidan

transferred as payment on this card substantial sums of money to American Express in New York

or to bank accounts owned and controlled by American Express.




                                               6
           Case 1:21-mc-00442-KPF Document 5 Filed 05/12/21 Page 7 of 7




        22.     The investigation has also established that Aidan paid for the services of a sex

worker during a trip to New York. Documents in LBKM’s possession confirm the name, date,

amount paid, the nature of the services, and where they were provided.

        23.     In my experience, many foreign banks maintain at least some international

correspondent bank accounts in New York City. I am further aware that records for such accounts

can be accessed from the computer systems of New York financial institutions’ branches and

offices in New York City. I therefore believe that certain records of international correspondent

banking activities and ownership of foreign bank accounts relevant to the extent of Aidan’s assets

are held in this District.

        I declare under penalty of perjury that the foregoing is true and correct.




        Executed on: May 11, 2021                     _____________________________
                                                            JOHN W. MOSCOW




                                                  7
